Title: To George Washington from Major General Charles Lee, 12 November 1776
From: Lee, Charles
To: Washington, George



Dr General
Camp at Philipsburg [N.Y.] Nov’r the 12th 9 oclock P.M.

This instant came express from Colonel Tupper (station’d opposite to Dob’s Ferry) one David Keech—the substance of his intelligence is

as follows—that The Enemy began their march at 9 this morning down the River with their baggage Artillery &ca—that the Man of War and two Store Ships had just set sail and were making down—I mean those which came up last—that Three Ships still lye off Terrytown and Singsing two at the former one at the latter—Keech says the whole Army have quitted Dobbs Ferry and imagines the Rear have by this time reach’d Kings Bridge[.] I am far from being satisfyd with the Conduct of our Scouts; I do not think They venture far enough for They in general bring back very lame imperfect accounts—but I have projected a plan for breaking in at least upon Rogers’s Party and believe I shall succeed—the sentence on Austin is that He shoud be reprimanded—but I have orderd a new Court Martial with a charge of wanton barbarous conduct unbecoming not only an Officer but a human Creature—General Lincoln and the Massachusets Committee are using their Efforts to detain the Militia—Whether They will succeed, Heaven only knows—Hitchcock and Varnum do not recollect the recommendation of General Green—but I have orderd’em to give me a list of those whom They think ought to be recommended—for it is now too late to refer to Green, as the Commissioners are expected every hour—I wish to God You were here as I am in, a manner, a Stranger to their respective Merits—when the list is made out I shall inform myself as well as I can, if their recommendation is impartial and proceed accordingly. I am, Dr General, Yours most sincerely

Charles Lee


am in hopes to remove part of the Stores today.

